



COURT OF APPEAL FOR ONTARIO

CITATION: Asghar v. Toronto Police Services Board, 2019 ONCA
    837

DATE: 20191023

DOCKET: M50610 (C65470)

Hoy A.C.J.O., Lauwers and Zarnett JJ.A.

BETWEEN

Sajjad Asghar

Appellant (Moving Party)

and

Toronto Police Services Board, Toronto Police
    Chief, Constable Brad Verspeeten #9278 41 Division, Toronto Transit Commission
    (TTC), Edwin Collins (TTC Driver)

Respondents

Sajjad Asghar, acting in-person

Natalie Salafia, for the respondents Toronto Police
    Services Board, Toronto Police Chief, Constable Brad Verspeeten #9278 41
    Division

John Rosolak, for the respondents Toronto Transit
    Commission (TTC), Edwin Collins (TTC Driver)

Heard: In-writing

REASONS FOR DECISION

[1]

The appellant moves to vary the decision of this court dated June 11,
    2019, but the narrow grounds on which such a decision may be varied are not
    present. The motion is dismissed.

Alexandra Hoy
    A.C.J.O.

P. Lauwers J.A.

B. Zarnett J.A.


